Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 1 of 17                               PageID #: 1857




                                 UNITED STATES DISTRICT COURT
                                           DISTRICT OF MAINE


  MATTHEW LAUZON,                                    )
                                                     )
                    Plaintiff,                       )
                                                     )
            v.                                       )                2:16-cv-00051-LEW
                                                     )
  STEPHEN DODD,                                      )
  ROGER BEAUPRE, and                                 )
  CITY OF BIDDEFORD                                  )
                                                     )
                    Defendants                       )


     ORDER ON DEFENDANTS ROGER BEAUPRE AND CITY OF BIDDEFORD’S
                  MOTION FOR SUMMARY JUDGMENT

            Plaintiff Matthew Lauzon alleges Defendant Stephen Dodd sexually assaulted him

 when Plaintiff was a minor and Dodd was a police officer for the City of Biddeford.

 Plaintiff also alleges that Roger Beaupre, the Chief of Police of the Biddeford Police

 Department, knew or should have known of Officer Dodd’s misconduct and failed to take

 appropriate action to prevent the abuse. Plaintiff filed this civil action against Mr. Dodd,

 Mr. Beaupre, and the City of Biddeford, asserting violations of Plaintiff’s civil rights under

 42 U.S.C. § 1983 and related state laws. 1 Defendants Roger Beaupre and City of Biddeford



 1
     On July 14, 2016, this Court granted Plaintiff’s motion to amend his complaint and accepted his stipulation
     of dismissal of two counts. Order on Mot. Amend. 4-5 (ECF No. 41, #218-19). On July 21, 2016,
     Plaintiff filed his Amended Complaint, which included five counts: Counts I – III – the section 1983
     claims against Defendants Dodd, Chief Beaupre, and the City of Biddeford, respectively – and Counts
     IV and V – the state law negligent supervision against Defendants Beaupre and the City of Biddeford and
     the sexual assault claim against Defendant Dodd, respectively.
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 2 of 17                               PageID #: 1858




 now move for summary judgment on three discrete issues: (1) whether Plaintiff’s action is

 barred by the statute of limitations; (2) whether the actions of Defendant Dodd were done

 under color of law; and (3) whether Defendant Beaupre is entitled to qualified immunity.

           For the following reasons, Defendants Roger Beaupre and City of Biddeford’s

 Motion for Summary Judgment (ECF No. 138) is GRANTED.

                                 LOCAL RULE 56 REQUIREMENTS

           When parties file a motion for summary judgment in the District of Maine, they

 must “present the factual record for summary judgment in accordance with Local Rule 56.”

 Winslow v. Cty. of Aroostook, No. 1:11-CV-162-GZS, 2013 WL 594762, at *1 (D. Me.

 Feb. 15, 2013), aff’d sub nom. Winslow v. Aroostook Cty., 736 F.3d 23 (1st Cir. 2013). The

 District’s Local Rules expressly require parties to submit a “separate, short, and concise

 statement of material facts.” See M. R. Civ. P. 56(h) (emphasis added).

           However, in this case, I was faced with, as the Maine Supreme Judicial Court so

 aptly put it, “a summary judgment process that was, by definition, not ‘summary.’” First

 Tracks Investments, LLC v. Murray, Plumb & Murray, 2015 ME 104, ¶ 2, 121 A.3d 1279.

 In direct contradiction to our conversation during the 56(h) conference at which I reminded

 the parties I had every intention of requiring the parties to “fastidiously . . . comply with a

 short and concise statement,” 2 Defendants’ summary judgment motion was submitted



 2
     Throughout the 56(h) conference held before me on December 20, 2018, the parties enthusiastically
     signaled their understanding of the spirit and letter of the Rule, vowing their labors toward agreeing
     upon a set of stipulated facts and a stipulated record. See Rule 56(h) Conference Tr. 8:21-23 (ECF No.
     133, #444) (“[A]t the end of the day can I say we’re going to – I really think we’re going to have a fully
     locked and stipulated record for you.”); id. at 6:12-18; 9:5-7; 36:12-15. However, on February 12,
     2019, the parties informed the Court that they were unable to agree upon a stipulated record.

                                                        2
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 3 of 17                  PageID #: 1859




 along with 668 statements of “material” facts to which Plaintiff responded and then

 submitted an additional 93 statements of “material” facts in opposition. Rule 56(h)

 Conference Tr. 12: 23-24 (ECF No. 133, #448). Of the 668 facts submitted along with

 their motion, Defendants Beaupre and City of Biddeford identified 558 of them as the

 “facts . . . necessary to the resolution of the partial motion for summary judgment issue.”

 Def.’s Listing, 1-2 (ECF No. 139, #513-14). Despite this anemic effort at trimming the fat,

 disappointingly few of the purported facts submitted by both parties were material to the

 three narrow legal questions advanced in the motion.

        As acknowledged by the First Circuit when applying a similar standard under Puerto

 Rico’s local rules, “[t]here is no mechanical rule rendering a long statement insufficiently

 ‘short’ and ‘concise’; after all, a case could have a great many material contested facts.”

 Alsina-Ortiz v. Laboy, 400 F.3d 77, 81 (1st Cir. 2005). However, when the parties “[b]ury[]

 the district court in a mass of supposedly material contested facts,” they fail to “even

 arguably comply with the spirit or letter of the rule” and create “the very morass from

 which the rule aims to protect the district judge.” Id. Here, the unnecessary length and

 contested nature of the parties’ constellation of facts, more suited to an unabridged

 anthology than to a Rule 56 filing, has “needlessly complicate[d] the summary judgment

 process” and on that ground alone, it would be within my ambit to deny summary

 judgment. Stanley v. Hancock Cty. Comm’rs, 2004 ME 157, ¶¶ 28, 29, 864 A.2d 169 (“If

 a party submits an unnecessarily long, repetitive, or otherwise convoluted statement of

 material facts that fails to achieve the Rule’s requirement of a ‘separate, short, and concise’

 statement, the court has the discretion to disregard the statement and deny the motion for

                                               3
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 4 of 17                            PageID #: 1860




 summary judgment solely on that basis.”). Nevertheless, as this motion holds potential to

 significantly limit the future expenditure of judicial resources and is capable of resolution

 on narrow grounds, I have labored through the Rule 56 statements and the merits of the

 parties’ arguments notwithstanding their constitutional inability to steer within the

 navigational beacons of the rulebook.

                                  SUMMARY JUDGMENT FACTS

           The summary judgment facts are drawn from the parties’ extensive statements of

 material facts. The Court will adopt a statement of fact if it is admitted by the opposing

 party and is material to the dispute. If a statement is denied or qualified by the opposing

 party, or if an evidentiary objection is raised concerning the record evidence cited in

 support of a statement, the Court will review those portions of the summary judgment

 record cited by the parties, and will accept, for summary judgment purposes, the factual

 assertion that is most favorable to the party opposing the entry of summary judgment,

 provided that the record material cited in support of the assertion is of evidentiary quality

 and is capable of supporting the party’s assertion, either directly or through reasonable

 inference. D. Me. Loc. R. 56; Boudreau v. Lussier, 901 F.3d 65, 69 (1st Cir. 2018).

           Plaintiff alleges that he was sexually abused by an adult neighbor when he was a

 young teenager. 3 Defs. Statement of Material Facts (“DSMF”) ¶ 36 (ECF No. 161-2,

 #1800); Amend. Compl. ¶ 10. At the time, Plaintiff did not report this sexual abuse to his

 family or police. DSMF ¶¶ 85; 87. However, after the neighbor called the Plaintiff’s


 3
     The record is unclear when this event occurred. See DSMF ¶ 36 (indicating Plaintiff was thirteen or
     fourteen at the time); DSMF ¶ 42 (indicating Plaintiff was fifteen at the time).

                                                       4
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 5 of 17                              PageID #: 1861




 household to speak to Plaintiff, Plaintiff’s family filed a complaint with the Biddeford

 Police Department (“BPD”) in which they reported that the neighbor was harassing

 Plaintiff. DSMF ¶ 66, 67, 76, 84.

           On July 27, 2000, an officer and two detectives from BPD visited the Plaintiff’s

 home to investigate. DSMF ¶ 66, 82, 93, 110. Plaintiff did not reveal his sexual encounter

 with the neighbor to the responding police officers. DSMF ¶¶ 87, 111, 114. In accordance

 with BPD policies, the responding officers filed a report concerning Plaintiff’s harassment

 complaint and this report was then submitted to the officers’ supervisor and Approving

 Officer, Defendant Stephen Dodd. 4 Pl.’s Statement of Material Facts (“PSMF”) ¶¶ 4-7

 (ECF No. 144, #747-48).

           Sometime after this report, 5 Plaintiff made contact with Defendant Dodd on an

 instant messaging service. DSMF ¶¶ 21; 125. Defendant Dodd used a private computer

 in his home to contact Plaintiff. 6 DSMF ¶¶ 153, 141. During this initial conversation,

 Plaintiff asked whether Dodd was a police officer and Dodd acknowledged he was an

 officer with BPD. DSMF ¶ 145; PSMF ¶ 11. Plaintiff later testified that Dodd indicated




 4
     Defendant Dodd was an officer with BPD from 1978 until 2003. DSMF ¶ 21.
 5
     The record is unclear regarding how much time elapsed between Plaintiff’s harassment complaint and his
     first contact with Dodd. However, for purposes of this motion, I accept Plaintiff’s testimony that he
     spoke with Dodd a few “weeks or months” following contact with his neighbor. DSMF ¶¶ 135-39.
     Additionally, the record is unclear regarding Plaintiff’s age at the time of his encounters with Defendant
     Dodd. Plaintiff has indicated at one time he was as young as thirteen years old, see DSMF ¶ 128, and at
     other times as old as fifteen, see DSMF ¶ 131. In contrast, Defendant Dodd testified that his initial
     interaction with Plaintiff occurred in February 2002 – at which point Plaintiff was sixteen years old.
     DSMF ¶ 163; Dodd Dep. 71 (ECF No. 152-28, #1035).
 6
     The parties agree Dodd “never used equipment owned by the City of Biddeford or the BPD to contact any
     person to engage in a sexual act.” DSMF ¶ 153.

                                                        5
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 6 of 17                               PageID #: 1862




 he knew “something happened to [Plaintiff]” (presumably relating to the abuse Plaintiff

 suffered at the hands of his neighbor) and made an offer to help. DSMF ¶¶ 147; 155.

 Plaintiff and Dodd arranged to meet in person. DSMF ¶ 154. Plaintiff later testified he

 believed he was going to meet with a police officer or, in his words, “someone you could

 trust anytime.” DSMF ¶ 146.

           At the time of the meeting, Dodd was dressed in plain clothes, did not display his

 BPD badge, and was driving his personal vehicle. DSMF ¶¶ 166; 172; 224. The record is

 unclear whether Dodd had a gun; however, the parties agree Dodd did not threaten Plaintiff

 with a gun during this encounter. DSMF ¶¶ 181-83, 191-93. Dodd initially suggested he

 and Plaintiff return to Dodd’s home. DSMF ¶ 178. However, Plaintiff was uncomfortable

 with that suggestion and so Dodd drove approximately 15 minutes and stopped on a dirt

 road. DSMF ¶ 139; Lauzon Dep. 276:24, 277:11-12 (ECF No. 154-11, #1340). Plaintiff

 and Dodd engaged in sexual activity in Dodd’s vehicle. DSMF ¶ 196. Sometime after this

 initial encounter, Plaintiff and Dodd had one additional sexual encounter. 7 DSMF ¶¶ 211;

 212.

           Defendant Dodd’s activities – particularly regarding his alleged interactions with

 minors – had been the subject of investigations both before and after his encounters with

 Plaintiff. For example, in 1989, Maine State Police investigated allegations of sexual abuse

 asserted by Dodd’s foster child, Larry Carey. DSMF ¶ 24. The York County District

 Attorney’s office did not prosecute the case. DSMF ¶ 549. However, because of the


 7
     Plaintiff testifies he and Dodd arranged a third meeting to engage in sexual activity in exchange for
      $100, but Plaintiff “panicked and left” before entering Dodd’s home. DSMF ¶ 228-30, 234.

                                                        6
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 7 of 17               PageID #: 1863




 allegations, Dodd was removed from the foster parent list. DSMF ¶ 531. In approximately

 2001, unbeknownst to the Biddeford Police Department or Maine law enforcement, Dodd

 was the subject of an FBI investigation regarding his social media use. DSMF ¶¶ 295-96,

 298. No action was taken against Dodd as a result of the FBI investigation. DSMF ¶ 297.

 Then, in 2002, a former neighbor of Dodd’s filed a complaint with the York County District

 Attorney’s office and the Maine Office of the Attorney General began an investigation into

 allegations of sexual abuse of minors by Dodd. DSMF ¶¶ 26, 261, 265. Although this

 investigation did not uncover information relating to Dodd and Plaintiff’s sexual contact,

 it did uncover other allegations of sexual misconduct by Dodd. DSMF ¶¶ 267-269.

 Defendant Beaupre, the chief of BPD, was aware of the 2002 investigation and met with

 investigators. DSMF ¶¶ 13, 266. Following the investigation, the Maine Office of

 Attorney General determined that no criminal action could be filed against Dodd. DSMF

 ¶ 318.

          On October 31, 2002, Chief Beaupre suspended Dodd from duty, banned him from

 entering the BPD building, and required Dodd to return his service revolver, police radio,

 building keys, departmental badges, and identification. DSMF ¶ 317. Defendant Dodd

 remained on a leave of absence until he formally surrendered his license to be a law

 enforcement officer and resigned from the BPD on July 18, 2003. DSMF ¶ 27.

          Plaintiff first communicated with BPD or Chief Beaupre regarding his abuse by

 Dodd on October 31, 2014. DSMF ¶¶ 352, 365. During the intervening years, Plaintiff

 “kept a low profile” when it came to any investigation of his potential claims against Dodd

 and made the conscious decision to wait to confront Dodd until Plaintiff turned thirty years

                                              7
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 8 of 17            PageID #: 1864




 old. DSMF ¶¶ 355, 360. Plaintiff testified that from approximately 2005 until 2010, he

 focused on “getting to the place where [he] could try to deal [with Dodd’s abuse].” Dep.

 of Matthew Lauzon, 352:19-22 (ECF No. 153-25, #1238).            Plaintiff did, however,

 occasionally search the internet for information regarding Dodd and “to make sure that he

 hadn’t molested another kid and wasn’t in the news.” Id. at 351:23-24.

       When reporting his sexual abuse in 2014, Plaintiff first contacted the Maine State

 Police and was referred to the BPD and Sergeant Philip Greenwood. DSMF ¶ 389. Around

 this same time, Plaintiff communicated with other individuals who claimed Dodd had

 sexually abused them and, furthermore, that BPD had been aware of Dodd’s actions but

 covered them up. DSMF ¶¶ 415, 428. One such individual was Jonathan Clark, a high

 school acquaintance with whom Plaintiff had previously had a sexual liaison. DSMF ¶

 247, 250. Clark asserted, inter alia, that Dodd had abused him in approximately 1998 and

 that in 2006, Dodd revealed to him that BPD and Chief Beaupre were aware of this abuse

 but allowed Dodd to continue working because Dodd had blackmailed Chief Beaupre.

 DSMF ¶ 301; PSMF ¶¶ 27, 48; Dep. of Jonathan Clark 58:2 (ECF No. 152-17, #942). In

 2006, Clark sent emails to then Governor John Baldacci alleging that Chief Beaupre was

 involved in a coverup of Dodd’s sexual abuse. DSMF ¶ 416. In 2014-2015, Clark shared

 some of the information contained in these emails with Plaintiff. DSMF ¶ 428.

       On October 29, 2015, Plaintiff filed the instant suit in the York County Superior

 Court. Compl. (ECF No. 3-1). On February 2, 2016, Defendants removed the case to this

 court. Notice of Removal (ECF No. 1).



                                            8
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 9 of 17                 PageID #: 1865




                                        DISCUSSION

        Defendants Roger Beaupre and the City of Biddeford seek summary judgment on

 three distinct issues. Mot. Summ. J. 1 (ECF No. 138, #482). First, Defendants assert that

 Plaintiff’s complaint was filed outside the applicable statute of limitations and,

 furthermore, that Plaintiff is not entitled to an extended accrual period. Id. at 7-11. Along

 a similar vein, Defendants also assert that because Plaintiff’s civil rights action against

 Defendant Dodd is time-barred, this court must dismiss the corresponding civil rights

 claims asserted against his supervisor and employer. Id. at 11. Second, Defendants assert

 that Defendant Dodd was not acting “under color of law” when he allegedly sexually

 abused Plaintiff; therefore, Defendants argue, if Plaintiff is unable to establish liability

 against Dodd, then the supervisory and municipal liability claims against the chief and

 town also fail as a matter of law. Id. at 15-21. Finally, Defendants assert Defendant

 Beaupre (in his individual capacity) did not violate Plaintiff’s clearly-established

 constitutional rights and is entitled to qualified immunity. Id. at 25-29.

        In response, Plaintiff asserts that he did not have actual or constructive notice of his

 claim against the City of Biddeford or Defendant Beaupre until he reported his abuse and

 retained counsel in 2014; therefore, he asserts, his 2016 filing was timely. Pl.’s Resp. 11,

 13 (ECF No. 143, #590, 592). Second, Plaintiff asserts that Defendant Dodd’s access to

 Plaintiff was facilitated by his express use of state authority and, in turn, that Defendant

 Dodd was acting under color of law when he sexually abused Plaintiff. Id. at 18. Finally,

 Plaintiff asserts Defendant Beaupre is individually liable for the alleged violation of

 Plaintiff’s constitutional rights on a theory of supervisory liability and furthermore that he

                                               9
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 10 of 17                 PageID #: 1866




  is barred from relying on the doctrine of qualified immunity. Id. at 25, 27.

         Summary judgment is appropriate “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” Fed. R. Civ. P. 56(a). As cautioned by the Supreme Court, “the mere existence of

  some alleged factual dispute between the parties will not defeat an otherwise properly

  supported motion for summary judgment; the requirement is that there be no genuine issue

  of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A

  material fact is one that has the potential to determine the outcome of the litigation. Id. at

  248; Oahn Nguyen Chung v. StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). To

  raise a genuine issue of material fact, Plaintiff, as the party opposing the summary

  judgment motion, must demonstrate that the record contains evidence that would permit

  the finder of fact to resolve the material issues in his favor. See Triangle Trading Co. v.

  Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999) (“Unless the party opposing a motion for

  summary judgment can identify a genuine issue as to a material fact, the motion may end

  the case.”). Because Plaintiff’s claims against Chief Beaupre and the City of Biddeford

  are time barred, I address only the question of the applicable statute of limitations period

  and relevant tolling provisions.

         Plaintiffs who are deprived by governmental actors acting under color of law of

  “any rights, privileges, or immunities secured by the Constitution and laws,” 42 U.S.C. §

  1983, may seek redress for violation of those rights in a private action. Cruz–Erazo v.

  Rivera–Montanez, 212 F.3d 617, 621 (1st Cir. 2000). “In bringing suit, however, plaintiffs

  must act within the prescribed statute of limitations; otherwise, the defendant may use the

                                               10
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 11 of 17                PageID #: 1867




  untimely filing as an affirmative defense which, if validated, precludes the court from

  granting the requested relief.” Cao v. Puerto Rico, 525 F.3d 112, 115 (1st Cir. 2008).

         In Maine, cases brought under section 1983 are subject to a six-year statute of

  limitations pursuant to 14 M.R.S.A. § 752. Small v. Inhabitants of City of Belfast, 796 F.2d

  544, 546 (1st Cir. 1986) (“[T]he Maine six-year statute of limitations, 14 M.R.S.A. § 752,

  is the appropriate one to be used for section 1983 cases in the state of Maine.”); see also

  Street v. Vose, 936 F.2d 38, 39 (1st Cir. 1991) (“The Supreme Court directs federal courts

  adjudicating civil rights claims under 42 U.S.C. § 1983 to borrow the statute of limitations

  applicable to personal injury actions under the law of the forum state.”).

         Although federal courts apply the statute of limitations period that is prescribed by

  state law, federal law governs the accrual date of an action under Section 1983. Wallace

  v. Kato, 549 U.S. 383, 388 (2007). For such actions, the accrual date or the point in time

  at which the statute of limitations begins to run is “when the plaintiff knows, or has reason

  to know, of the injury on which the action is based.” Rivera-Muriente v. Agosto-Alicea,

  959 F.2d 349, 353 (1st Cir. 1992). However, this accrual date may be impacted by the

  specific facts presented in a case. For example, when a plaintiff alleges harms inflicted

  before he or she reached the age of majority, federal courts will borrow from state law

  tolling principles, see Bd. of Regents of Univ. of State of N.Y. v. Tomanio, 446 U.S. 478,

  483-84 (1980), and thus, in Maine, an action will accrue only after the plaintiff reaches the

  age of majority pursuant to 14 M.R.S.A. § 853. Additionally, under the federal “discovery

  rule,” an action accrues only “when the plaintiff discovers, or in the exercise of reasonable



                                               11
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 12 of 17                               PageID #: 1868




  diligence should have discovered, the factual basis for the cause of action.” 8 Gonzalez v.

  United States, 284 F.3d 281, 288 (1st Cir. 2002) (citing United States v. Kubrick, 444 U.S.

  111, 121-24 (1979)); see also Randall v. Laconia, NH, 679 F.3d 1, 7 (1st Cir. 2012) (same).

  However, it is important to note that the federal discovery rule is only applicable if the

  foundational facts underlying a plaintiff’s claim were “‘inherently unknowable’ at the time

  of the injury.” Attallah v. United States, 955 F.2d 776, 780 (1st Cir. 1992) (quoting Levin

  v. Berley, 728 F.2d 551, 553 (1st Cir. 1984)). This is an “objective standard” and in order

  to “delay commencement of the running of the statute of limitations, ‘the factual basis for

  the cause of action must have been inherently unknowable [that is, not capable of detection

  through the exercise of reasonable diligence] at the time of injury.’” Sanchez v. United

  States, 740 F.3d 47, 52 (1st Cir. 2014) (quoting Gonzalez, 284 F.3d at 288-89).



  8
      As previously noted by this court:
            The First Circuit has not always been completely clear in the language it uses to define the
            scope of the discovery rule. Compare Randall v. Laconia, NH, 679 F.3d 1, 7 (1st Cir. 2012)
            (“[A] discovery rule allows a claim to accrue when the litigant first knows or with due
            diligence should know facts that will form the basis for an action.” (second emphasis
            added) (internal quotation marks omitted)), with Poy v. Boutselis, 352 F.3d 479, 483 (1st
            Cir. 2003) (“[A] § 1983 claim accrues when a plaintiff knows or has reason to know of his
            injury.” (emphasis added)). See also Attallah, 955 F.2d at 780 (1st Cir. 1992) (“Where the
            injury and its cause are not immediately apparent, accrual of the cause of action occurs at
            the time the injury is discovered or when a claimant in exercise of reasonable diligence
            could have discovered it.” (citing United States v. Kubrick, 444 U.S. 111, 121-25 (1979))).
            “Injury” and the “basis for an action” against someone (or the causation of an injury) are
            not necessarily the same thing. Some of the confusion can be traced to Supreme Court
            language. Compare Rotella v. Wood, 528 U.S. 549, 555 (2000) (“[I]n applying the
            discovery accrual rule, we have been at pains to explain that discovery of the injury, not
            discovery of the other elements of a claim, is what starts the clock.” (emphasis added)),
            with Merck & Co., Inc. v. Reynolds, 559 U.S. 633, 646 (2010) (stating that the federal
            discovery rule “allow[s] a claim to accrue when the litigant first knows or with due
            diligence should know facts that will form the basis for an action” (second emphasis
            added)).
      Decision & Order, 9-10 (ECF No. 41, #224-25).

                                                        12
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 13 of 17                              PageID #: 1869




            The parties do not contest that Plaintiff reached the age of majority in January 2003

  and that, in the absence of additional tolling provisions, the statute of limitations would

  have expired six years later. Mot. Summ J., 6. However, the parties stridently dispute the

  applicability of the federal discovery rule and, more specifically, whether the material facts

  indicate Plaintiff, in the exercise of reasonable diligence, could have or should have known

  that Defendants Beaupre and the City of Biddeford may be liable for their role (whether

  through action or inaction) in Defendant Dodd’s abuse. Mot. Summ. J., 7-11; Pl.’s Resp.

  8-17.

            On this point, Plaintiff admits he knew he was harmed by Defendant Dodd and that

  Defendant Dodd was a Biddeford Police Department officer; 9 however, Plaintiff asserts

  that his choice to not engage in an investigation against the City or Chief Beaupre was

  reasonable because he “had no reason to believe prior to 2014-15 that Chief Beaupre knew

  or had reason to know of [Defendant] Dodd’s sexual abuse of juveniles” and furthermore

  that prior to 2015, there was “no information generally available . . . that Lauzon was aware

  of or able to discover suggesting Chief Beaupre knew of [Defendant] Dodd’s sexual abuse

  of minors and did nothing about it and/or covered it up.” Pl.’s Resp. 9-10. In contrast,

  Defendants assert that Plaintiff possessed “‘knowledge of the facts sufficient to put him on

  inquiry notice’ that a possible claim could exist against Defendant Dodd’s employer.” Mot.

  Summ. J. at 8 (quoting Marrapese v. Rhode Island, 749 F.2d 934, 937 (1st Cir. 1984)).

  Additionally, Defendants argue that the information Plaintiff discovered in 2014-2015 was


  9
      Plaintiff argues Defendant Dodd was acting under “color of law,” or, in other words, that he “abuse[d]
       the position given to him by the State.” West v. Atkins, 487 U.S. 42, 50 (1988).

                                                        13
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 14 of 17                 PageID #: 1870




  not “inherently unknowable” or incapable of detection and therefore the federal discovery

  rule is inapplicable to the facts of the case. Id. at 10.

         Within the context of a claim brought pursuant to the Federal Tort Claims Act, the

  First Circuit has acknowledged that when “the identity of the individual(s) responsible for

  an injury [is] less evident” and the circumstances of their injury does not lead a plaintiff

  “to suspect governmental involvement,” courts may be “slightly more forgiving” through

  application of the federal discovery rule. Skwira v. United States, 344 F.3d 64, 77 (1st Cir.

  2003). However, this more lenient standard is not an apologetic for a plaintiff who buries

  his head in the sand. Id. Instead, the First Circuit emphasized that there is “a reasonable

  diligence component” which requires a plaintiff to “undertake a reasonably diligent

  investigation into the cause of injury.” Id. In other words, “[o]nce a plaintiff knows of the

  injury and its probable cause, he/she bears the responsibility of inquiring among the

  medical and legal communities about whether he/she was wronged and should take legal

  action.” Gonzalez, 284 F.3d at 289. If a plaintiff fails to engage in investigation, the First

  Circuit cautions: the “law will impute to her an awareness of any knowledge that she would

  have uncovered if she had undertaken that inquiry.” Skwira, 344 F.3d at 77.

         The case at hand is not a claim brought pursuant to the Federal Tort Claims Act;

  however, the First Circuit’s reasoning is still instructive. As alleged, Plaintiff suffered a

  tremendous wrong at the hands of Defendant Dodd – a man who Plaintiff’s own allegations

  establish was closely associated with Defendant Beaupre, the BPD, and the City of

  Biddeford. In fact, this connection was so fundamental that in response to this motion,

  Plaintiff argues Defendant Dodd was acting under color of law at the time of his assault.

                                                 14
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 15 of 17                 PageID #: 1871




  As Plaintiff termed it: “It is hard to imagine more definitive ties between Sgt. Dodd’s

  actions – starting right at his initial contact all the way through his sexual abuse of Lauzon

  – that could be any more connected to BPD.” Pl.’s Resp., 5. Although Plaintiff did not

  know the factual contours of his potential case against Defendants Beaupre and the City of

  Biddeford at the time of his assault, he was aware that he had suffered terrible harms by a

  man closely affiliated with both and could have made inquiries and likely discovered

  information on which to ground his claims, such as the 1989 investigation into allegations

  of sexual assault against Dodd or the 2002-2003 investigation conducted by the Maine

  Attorney General in which five other individuals asserted claims of sexual abuse at the

  hands of Dodd. Certainly, upon reaching the age of majority, he could have reached out to

  the community at large, as he did in 2014, and learned of the suspicions and experiences

  of others that buttress his current claim – particularly the allegations of Jonathan Clark,

  with whom Plaintiff had been closely acquainted and who claimed he had been sexually

  abused by Dodd in 1998 and had even written a letter to the Governor of Maine in 2006

  detailing his suspicions that the BPD and Chief Beaupre were aware of the abuse, but

  covered it up. In short, Plaintiff could have pursued the course he took in 2014.

         Instead, Plaintiff made a conscious choice to not pursue or even discuss his potential

  claim until he reached age thirty. DSMF ¶ 355. This choice – emotionally justifiable as it

  may be – does not somehow absolve him of his duty to perform even the most basic of

  investigations into possible avenues of legal recourse. The duty to investigate is “not a

  negligible one.” Marrapese, 749 F.2d at 943-44 (reaffirming that a plaintiff cannot “simply

  sit back, without further investigation, and permit the statutory period to lapse.”); see also

                                               15
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 16 of 17                   PageID #: 1872




  A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 141-42 (2nd Cir. 2011) (“An accrual

  date that turns on when a plaintiff (or his lawyers) finally decides to take action, rather than

  when the plaintiff was sufficiently alerted to the appropriateness of seeking legal advice,

  would render the limitations period meaningless.”). Plaintiff was required to “actively

  pursu[e] his bare suspicions and then fil[e] a claim when there [was] reasonable prospects

  of liability.” Skwira, 344 F.3d at 84. Plaintiff did not do so.

         The information Plaintiff could have uncovered through investigation may not have

  been sufficient to ensure his legal success; however, the acquisition of unassailable proof

  of governmental wrongdoing is not the standard by which the federal discovery rule

  functions. Id. at 84 (“Critically, when the plaintiff knows or should know enough to prompt

  a claim, he may not yet know enough to win the suit. To win a suit may require the

  development of further facts, perhaps even the conduct of discovery and further study by

  experts.” (citation omitted)). Metaphysical certainty is not a prerequisite. Id. at 85

  (“[U]nder the discovery rule, definitive proof of wrongful conduct and government liability

  is not required to start the period for filing a claim.”). Like a patient who knows he has

  been harmed by a specific physician, Plaintiff knew he had been harmed, in a most horrible

  way, by a Biddeford Police Officer (whether or not Dodd was acting under color of law)

  and could have been notified by an attorney of the potential of asserting claims against the

  City and Defendant Beaupre as well as the importance of engaging in reasonable

  investigation – if he had only asked. Kubrick, 444 U.S. at 122 (“If he does ask and if the

  defendant has failed to live up to minimum standards of medical proficiency, the odds are

  that a competent doctor will so inform the plaintiff.”).

                                                16
Case 2:16-cv-00051-LEW Document 162 Filed 07/09/19 Page 17 of 17                              PageID #: 1873




             Plaintiff did not exercise reasonable diligence in pursuing his claim. The facts

  underlying his claims against the City of Biddeford and Chief Beaupre were not inherently

  unknowable and yet, for his own personal and perhaps understandable reasons, Plaintiff

  buried his head in the sand. This choice was his to make but it does not obviate the statute

  of limitations. See, e.g., Marrapese, 749 F.2d at 943 (“[A] plaintiff’s ignorance of the

  existence of a legal right of action based on his injury does not operate to delay accrual of

  his claim.”). The federal discovery rule does not toll the running of the statute of limitations

  and, therefore, Plaintiff’s claims against the City of Biddeford and Chief Beaupre are time

  barred. 10

                                               CONCLUSION

             For the foregoing reasons, Defendants Roger Beaupre and the City of Biddeford’s

  Motion for Partial Summary Judgment (ECF No. 138) is GRANTED.

             SO ORDERED.

             Dated this 9th day of July, 2019


                                                                /s/ Lance E. Walker
                                                                U.S. DISTRICT JUDGE




  10
        Because Plaintiff failed to file his claims against the City of Biddeford and Chief Beaupre within the
       applicable statute of limitations period, I need not address whether Defendant Dodd acted under color of
       law or whether Defendant Beaupre is entitled to qualified immunity. Both inquiries ultimately inform
       the question of the City of Biddeford and Chief Beaupre’s liability, which, because Plaintiff’s claims
       against them are time-barred, is now a moot issue.
                                                        17
